 1

 2

 3
                               UNITED STATES DISTRICT COURT
 4
                                        EASTERN DISTRICT OF CALIFORNIA
 5

 6

 7       AGNES XIE,                                          Case No. 1:16cv01518-DAD-SKO

 8                         Plaintiff,                        SECOND ORDER re SETTLEMENT
                                                             CONFERENCE
 9                 v.

10       DE YOUNG PROPERTIES 5418, LP,

11                         Defendant.

12       _____________________________________/

13

14            This case is set for a Settlement Conference before Magistrate Judge Sheila K. Oberto on
15   November 7, 2018, at 10:00 A.M. at the U. S. District Court, 2500 Tulare Street, Fresno, California,
16   93721.
17            Consideration of settlement is a serious matter that requires thorough preparation prior to
18   the settlement conference. Accordingly, IT IS HEREBY ORDERED that:
19            1.        Pre-settlement Conference Exchange of Demand and Offer
20            A settlement conference is more likely to be productive if, before the conference, the parties
21   exchange written settlement proposals. Accordingly, at least 15 days prior to the settlement
22   conference, plaintiff’s counsel shall submit a written itemization of damages and settlement demand
23   to each defense counsel with a brief summary of the legal and factual basis supporting the demand.
24   No later than 10 days prior to the settlement conference, each defense counsel shall submit a written
25   offer to plaintiff’s counsel with a brief summary of the legal and factual basis supporting the offer.
26            2.        Submission and Content of Confidential Settlement Conference Statements
27            The parties are to send Confidential Settlement Conference Statements (“Settlement
28   Statement”) to the following email address: SKOorders@caed.uscourts.gov, to arrive no later than
 1   5 business days before the conference. Each statement shall be clearly marked “CONFIDENTIAL”
 2   with the date and time of the mandatory settlement conference indicated prominently. Each party
 3   shall also file a Notice of Submission of Confidential Settlement Conference Statement (See L.R.
 4   270 (d)).
 5           If the Settlement Conference is continued for any reason, each party must submit a new
 6   Settlement Statement that is complete in itself, without reference to any prior Settlement Statements.
 7           Each Settlement Statement shall include the following:
 8                   a.      A brief summary of the core facts, allegations, and defenses, a forthright
 9                           evaluation of the parties’ likelihood of prevailing on the claims and
10                           defenses, and a description of the major issues in dispute.
11                   b.      A summary of the proceedings to date.
12                   c.      An estimate of the cost and time to be expended for further discovery,
13                           pretrial, and trial.
14                   d.      The nature of the relief sought.
15                   e.      An outline of past settlement efforts including information regarding the
16                           "Pre-settlement Conference Exchange of Demand and Offer" required
17                           above—including the itemization of damages—and a history of past
18                           settlement discussions, offers, and demands.
19
                     f.      A statement of each party’s expectations and goals for the Settlement
20
                             Conference.
21
             3.      Attendance of Trial Counsel and Parties Required
22
             The attorneys who will try the case and parties with full and complete settlement authority
23
     are required to personally attend the conference.1 An insured party shall appear by a representative
24
     of the insurer who is authorized to negotiate, and who has full authority to negotiate and settle the
25
     1
26    Insurance carriers, business organizations, and governmental bodies or agencies whose settlement
     agreements are subject to approval by legislative bodies, executive committees, boards of directors or the
27   like shall be represented by a person or persons who occupy high executive positions in the party
     organization and who will be directly involved in the process of approval of any settlement offers or
28   agreements.


                                                          2
 1   case. An uninsured corporate party shall appear by a representative authorized to negotiate, and
 2   who has full authority to negotiate and settle the case. It is difficult for a party who is not present
 3   to appreciate the process and the reasons that may justify a change in one’s perspective toward
 4   settlement. Accordingly, having a client with authority available by telephone is not an acceptable
 5   alternative, except under the most extenuating circumstances. Plaintiff is reminded that her prior
 6   request to appear telephonically or by video for the settlement was denied (see Doc. 50), and that,
 7   absent the most extenuating circumstances, she is required to appear in person at the conference.
 8   Out of town or out of state travel and the purchase of an airplane ticket are not extenuating
 9   circumstances.
10          The Court expects both the lawyers and the party representatives to be fully prepared to
11   participate. The Court encourages all parties to keep an open mind in order to reassess their previous
12   positions and to discover creative means for resolving the dispute.
13          4.        Issues to Be Discussed
14          The parties shall be prepared to discuss the following at the settlement conference:
15                    a.     Goals in the litigation and problems they would like to address in the
16                           settlement conference and understanding of the opposing side’s goals.
17                    b.     The issues (in and outside the lawsuit) that need to be resolved.
18                    c.     The strengths and weaknesses of their case.
19
                      d.     Their understanding of the opposing side’s view of the case.
20
                      e.     Their points of agreement and disagreement (factual and legal).
21
                      f.     Any financial, emotional, and/or legal impediments to settlement.
22
                      g.     Whether settlement or further litigation better enables the accomplishment
23
                             of their respective goals.
24
                      h.     Any possibilities for a creative resolution of the dispute.
25

26
27

28

                                                          3
 1            5.      Statements Inadmissible
 2                    The parties are expected to address each other with courtesy and respect, and are
 3   encouraged to be frank and open in their discussions. Statements made by any party during the
 4   settlement conference are not to be used in discovery and will not be admissible at trial.
 5            6.      Sanctions
 6            Failure to comply with this order may be grounds for the imposition of sanctions on
 7   any and all counsel as well as any party or parties.
 8

 9   IT IS SO ORDERED.

10   Dated:        October 9, 2018                                /s/   Sheila K. Oberto          .
11                                                      UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       4
